TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2013



                                      NO. 03-10-00499-CV


               Appellant, Marc R. Wein // Cross-Appellant, William Sherman

                                                 v.

   Appellees, William Sherman and Eduardo Alarcon // Cross-Appellee, Marc R. Wein




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE considered, adjudged and ordered that the judgment of the trial court is in all

things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.